DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-18, 23, 27-29, 30, 36, and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over anticipated by SASAKI (US 20140217470) in view of KIM (US 20140139772).
Regarding claim 16, SASAKI discloses a semiconductor device comprising: 
an oxide semiconductor film that is crystalline (single crystal AlGaO film 5 see fig 4, para 61), the oxide semiconductor film having a corundum structure (the film is alpha GaO or AlGaO, which has a corundum structure, see para 61 and 30); 
a source electrode (fig 4, 212, para 61) positioned on a side of a first surface of the oxide semiconductor film (12 is on an upper side of a top surface of 5, see fig 4); and 
a gate electrode (fig 4, 21, para 61) positioned on the side of the first surface of the oxide semiconductor film (21 is also on upper side of the top surface of 5, see fig 4), 
wherein the semiconductor device is a normally-off semiconductor device (the device 10 is a normally-off device, see para 62).
SASAKI fails to explicitly disclose a device wherein the semiconductor device is a normally-off semiconductor device with a threshold voltage that is 3 V or more.
KIM discloses a device wherein the semiconductor device is a normally-off semiconductor device with a threshold voltage that is 3 V or more (the device can have a threshold voltage of 3-4 V or 7-8 V, see para 100, and can have a GaO or AlGaO active layer, see para 45).
SASAKI and KIM are analogous art because they both are directed towards oxide semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KIM with the specific threshold voltage of SASAKI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KIM with the specific threshold voltage of SASAKI in order to stabilize the characteristics of the device (see KIM para 20).
Regarding claim 17, SASAKI and KIM disclose the semiconductor device according to claim 16.
SASAKI further discloses a device, wherein the oxide semiconductor film comprises as a major component alpha-Ga203 or a mixed crystal of alpha-Ga203 (the device can be alpha GaO or AlGaO, see para 61 and 30).
Regarding claim 18, SASAKI and KIM disclose the semiconductor device according to claim 16.
SASAKI further discloses a device, wherein the semiconductor device is a MOSFET, and the threshold voltage is a gate threshold voltage (the gate insulator 26 can be an oxide, making the device is a MOSFET, see para 56 and 36, and the threshold voltage is applied to the gate, see para 32 and 62).
Regarding claim 23, SASAKI and KIM disclose the semiconductor device according to claim 21.
SASAKI fails to explicitly disclose a device, wherein the threshold voltage is 7 V or more.
KIM discloses a device, wherein the threshold voltage is 7 V or more (the threshold voltage can be 7-8 V, see para 100).
SASAKI and KIM are analogous art because they both are directed towards oxide semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KIM with the specific threshold voltage of SASAKI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KIM with the specific threshold voltage of SASAKI in order to stabilize the characteristics of the device (see KIM para 20).
Regarding claim 27, SASAKI and KIM disclose the semiconductor device according to claim 16.
SASAKI further discloses a device a semiconductor system (MISFET 30, see fig 4, para 61) comprising: the semiconductor device according to claim 16.
Regarding claim 28, SASAKI discloses a semiconductor device comprising: 
an oxide semiconductor film that is crystalline (single crystal AlGaO film 5 see fig 4, para 61) and includes gallium and metal components (the film can be alpha AlGaO, which contains Al and Ga, see para 61 and 30), an atomic ratio of the gallium to an entirety of the metal components in the oxide semiconductor film being 0.5 or more (the ratio of Ga to Al can be 1 or more, see para 61);
a source electrode  (fig 4, 212, para 61) positioned on a side of a first surface of the oxide semiconductor film (12 is on a left side of a top surface of 5, see fig 4); and 
a gate electrode (fig 4, 21, para 61) positioned on the side of the first surface of the oxide semiconductor film (21 is also on the left side of the top surface of 5, see fig 4), 
wherein the semiconductor device is a normally-off semiconductor device  (the device 10 is a normally-off device, see para 62).
SASAKI fails to explicitly disclose a device wherein the semiconductor device is a normally-off semiconductor device with a threshold voltage that is 3 V or more.
KIM discloses a device wherein the semiconductor device is a normally-off semiconductor device with a threshold voltage that is 3 V or more (the device can have a threshold voltage of 3-4 V or 7-8 V, see para 100, and can have a GaO or AlGaO active layer, see para 45).
SASAKI and KIM are analogous art because they both are directed towards oxide semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KIM with the specific threshold voltage of SASAKI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KIM with the specific threshold voltage of SASAKI in order to stabilize the characteristics of the device (see KIM para 20).
Regarding claim 29, SASAKI discloses a semiconductor device comprising: 
an oxide semiconductor film comprising a crystal (single crystal AlGaO film 5 see fig 4, para 61) and including gallium and metal components (the film can be alpha AlGaO, an atomic ratio of the gallium to an entirety of the metal components in the oxide semiconductor film being 0.5 or more (the ratio of Ga to Al can be 1 or more, see para 61);
a source electrode (fig 4, 212, para 61) positioned on a side of a first surface of the oxide semiconductor film (12 is on a left side of a top surface of 5, see fig 4); 
a gate electrode (fig 4, 21, para 61) positioned on the side of the first surface of the oxide semiconductor film (21 is also on the left side of the top surface of 5, see fig 4); and 
a drain electrode (fig 4, 23, para 54) positioned on a side of a second surface (23 is at least indirectly on an upper side of the lower surface of 5, see fig 4) of the oxide semiconductor film.
SASAKI fails to explicitly disclose a device wherein the semiconductor device has a threshold voltage that is 3 V or more.
KIM discloses a device wherein the semiconductor device has a threshold voltage that is 3 V or more (the device can have a threshold voltage of 3-4 V or 7-8 V, see para 100, and can have a GaO or AlGaO active layer, see para 45).
SASAKI and KIM are analogous art because they both are directed towards oxide semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KIM with the specific threshold voltage of SASAKI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KIM with the specific threshold voltage of SASAKI in order to stabilize the characteristics of the device (see KIM para 20).
Regarding claim 30, SASAKI and KIM disclose the semiconductor device according to claim 28.
SASAKI further discloses a device, wherein the crystalline oxide semiconductor film includes a mixed crystal (5 can be a crystal of both Al and Ga, see para 61).
Regarding claim 36, SASAKI and KIM disclose the semiconductor device according to claim 16.
SASAKI further discloses a device, wherein the oxide semiconductor film includes gallium and metal components, an atomic ratio of the gallium to and entirety of the metal components in the oxide semiconductor film being 0.5 or more (the film can be alpha AlGaO, an atomic ratio of the gallium to an entirety of the metal components in the oxide semiconductor film being 0.5 or more (the ratio of Ga to Al can be 1 or more, see para 61).
Regarding claim 38, SASAKI and KIM disclose the semiconductor device according to claim 16.
SASAKI further discloses a device, further comprising: a drain electrode positioned on the side of the first surface of the oxide semiconductor film (23 is on the upper side of the upper surface of 5, see fig 4, para 54).
Regarding claim 39, SASAKI and KIM disclose the semiconductor device according to claim 16.
SASAKI further discloses a device, further comprising: a drain electrode positioned on a side of a second surface of the oxide semiconductor film (23 is at least indirectly on an upper side of the lower surface of 5, see fig 4, para 54).
Claim(s) 20-22, 24, 32-35, 37, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over anticipated by SASAKI (US 20140217470) and KIM (US 20140139772) in view of BANG (US 20170110591).
Regarding claim 20, SASAKI and KIM discloses the semiconductor device according to claim 18, further comprising:
an inversion channel region (channel region in 5, see para 62) in the oxide semiconductor film; 
a gate insulation film (fig 4, 26, para 30 and 62) that is on the inversion channel region, the gate electrode being arranged with the gate insulation film.
SASAKI fails to explicitly disclose a device comprising a hydrogen-diffusion prevention film that is an oxide film 
comprising at least one element of elements of Group 15 in the periodic table and 
being positioned between the gate insulation film and the inversion channel region.
BANG discloses a device comprising a hydrogen-diffusion prevention film that is an oxide film (oxide film 140, 177 and 180, see fig 2, para 56, 64 and 70) 
comprising at least one element of elements of Group 15 in the periodic table (140a can be SiON, which comprises N which is in group 15, see fig 2, para 56) and 
being positioned between the gate insulation film and the inversion channel region. (140a is between gate electrode 124 and channel 154, see fig 2, para 54 and 57).
SASAKI and BANG are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SASAKI with the diffusion prevention film of BANG because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SASAKI with the diffusion prevention film of BANG in order to prevent oxidation (see BANG para 71).
Regarding claim 21, SASAKI, KIIM and BANG disclose the semiconductor device according to claim 20.
SASAKI fails to explicitly disclose a device, wherein the at least one element is phosphorus.
BANG discloses a device, wherein the at least one element is phosphorus (the device can comprise a metal phosphorus oxide layer 177, see fig 2, para 71).
SASAKI and BANG are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SASAKI with the diffusion prevention film of BANG because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SASAKI with the diffusion prevention film of BANG in order to prevent oxidation (see BANG para 71).
Regarding claim 22, SASAKI, KIIM and BANG disclose the semiconductor device according to claim 20.
SASAKI further discloses a device, wherein the inversion channel region is a p-type semiconductor layer (5 is p-type, see fig 4, para 61).
Regarding claim 24, SASAKI and KIM discloses the semiconductor device according to claim 16, further comprising:
an inversion channel region (channel region in 5, see para 62) in the oxide semiconductor film; 
a gate insulation film (fig 4, 26, para 30 and 62) that is on the inversion channel region, the gate electrode being arranged with the gate insulation film.
SASAKI fails to explicitly disclose a device comprising a hydrogen-diffusion prevention film that is an oxide film 
comprising at least one element of elements of Group 15 in the periodic table and 
being positioned between the gate insulation film and the inversion channel region.
BANG discloses a device comprising a hydrogen-diffusion prevention film that is an oxide film (oxide film 140, 177 and 180, see fig 2, para 56, 64 and 70) 
comprising at least one element of elements of Group 15 in the periodic table (140a can be SiON, which comprises N which is in group 15, see fig 2, para 56) and 
being positioned between the gate insulation film and the inversion channel region. (140a is between gate electrode 124 and channel 154, see fig 2, para 54 and 57).
SASAKI and BANG are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SASAKI with the diffusion prevention film of BANG because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SASAKI with the diffusion prevention film of BANG in order to prevent oxidation (see BANG para 71).
Regarding claim 32, SASAKI and KIM discloses the semiconductor device according to claim 28 further comprising:
an inversion channel region (channel region in 5, see para 62) in the oxide semiconductor film; 
a gate insulation film (fig 4, 26, para 30 and 62) that is on the inversion channel region, the gate electrode being arranged with the gate insulation film.
SASAKI fails to explicitly disclose a device comprising an oxide film that is a hydrogen diffusion prevention layer, 
comprising at least one element of elements of Group 15 in the periodic table and
 being positioned between the gate insulation film and the inversion channel region.
BANG discloses a device comprising a hydrogen-diffusion prevention film that is an oxide film (oxide film 140, 177 and 180, see fig 2, para 56, 64 and 70) 
comprising at least one element of elements of Group 15 in the periodic table (140a can be SiON, which comprises N which is in group 15, see fig 2, para 56) and 
being positioned between the gate insulation film and the inversion channel region. (140a is between gate electrode 124 and channel 154, see fig 2, para 54 and 57).
SASAKI and BANG are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SASAKI with the diffusion prevention film of BANG because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SASAKI with the diffusion prevention film of BANG in order to prevent oxidation (see BANG para 71).
Regarding claim 33, SASAKI and KIM discloses the semiconductor device according to claim 29 further comprising 
an inversion channel region (channel region in 5, see para 62) in the oxide semiconductor film; 
a gate insulation film (fig 4, 26, para 30 and 62) that is on the inversion channel region, the gate electrode being arranged with the gate insulation film.
SASAKI fails to explicitly disclose a device comprising an oxide film that is a hydrogen diffusion prevention layer, 
comprising at least one element of elements of Group 15 in the periodic table and 
being positioned between the gate insulation film and the inversion channel region.
BANG discloses a device comprising a hydrogen-diffusion prevention film that is an oxide film (oxide film 140, 177 and 180, see fig 2, para 56, 64 and 70) 
comprising at least one element of elements of Group 15 in the periodic table (140a can be SiON, which comprises N which is in group 15, see fig 2, para 56) and 
being positioned between the gate insulation film and the inversion channel region. (140a is between gate electrode 124 and channel 154, see fig 2, para 54 and 57).
SASAKI and BANG are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SASAKI with the diffusion prevention film of BANG because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SASAKI with the diffusion prevention film of BANG in order to prevent oxidation (see BANG para 71).
Regarding claim 34, SASAKI, KIIM and BANG disclose the semiconductor device according to claim 32.
SASAKI fails to explicitly disclose a device, wherein the at least one element is phosphorus.
BANG discloses a device, wherein the at least one element is phosphorus (the device can comprise a metal phosphorus oxide layer 177, see fig 2, para 71).
SASAKI and BANG are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SASAKI with the diffusion prevention film of BANG because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SASAKI with the diffusion prevention film of BANG in order to prevent oxidation (see BANG para 71).
Regarding claim 35, SASAKI, KIIM and BANG disclose the semiconductor device according to claim 33.
SASAKI fails to explicitly disclose a device, wherein the at least one element is phosphorus.
BANG discloses a device, wherein the at least one element is phosphorus (the device can comprise a metal phosphorus oxide layer 177, see fig 2, para 71).
SASAKI and BANG are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SASAKI with the diffusion prevention film of BANG because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SASAKI with the diffusion prevention film of BANG in order to prevent oxidation (see BANG para 71).
Regarding claim 37, SASAKI, KIIM and BANG disclose the semiconductor device according to claim 20.
SASAKI further discloses a device, wherein the oxide semiconductor film is a p-type semiconductor layer (5 can be p-type, see para 61), the inversion channel region is provided in the oxide semiconductor film between semiconductor regions that are n- type semiconductor regions (34 and 35 can be n-type, see fig 4, para 65).
Regarding claim 40, SASAKI, KIIM and BANG disclose the semiconductor device according to claim 32.
SASAKI further discloses a device, wherein the oxide semiconductor film is a p-type semiconductor layer (5 can be p-type, see para 61), the inversion channel region is provided in the oxide semiconductor film between semiconductor regions that are n- type semiconductor regions (34 and 35 can be n-type, see fig 4, para 65).
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over anticipated by SASAKI (US 20140217470) and KIM (US 20140139772) in view of YAMAZAKI (US 20120061663).
Regarding claim 26, SASAKI and KIM discloses the semiconductor device according to claim 16.
SASAKI fails to explicitly disclose a device, wherein the semiconductor device is a power device.
YAMAZAKI discloses a device, wherein the semiconductor device is a power device (the device can be a power device, see para 228).
SASAKI and YAMAZAKI are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SASAKI with the use as a power device of YAMAZAKI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SASAKI with the use as a power device of YAMAZAKI in order to have a device that can be used as a boosting circuit (see YAMAZAKI para 228).
Response to Arguments
Applicant's arguments filed 8/26/2022 have been fully considered but they are not persuasive.
Regarding claims 16, 28 and 29, the applicant argues that Sasaki et al (US 20140217470, hereinafter SASAKI) does not disclose “A semiconductor device comprising: an oxide semiconductor film that is crystalline, the oxide semiconductor film having a corundum structure; a source electrode positioned on a side of a first surface of the oxide semiconductor film; and a gate electrode positioned on the side of the first surface of the oxide semiconductor film, wherein the semiconductor device is a normally-off semiconductor device with a threshold voltage that is 3 V or more.” of claim 16, “A semiconductor device comprising: an oxide semiconductor film that is crystalline and includes gallium and metal components, an atomic ratio of the gallium to an entirety of the metal components in the oxide semiconductor film being 0.5 or more; a source electrode positioned on a side of a first surface of the oxide semiconductor film; and a gate electrode positioned on the side of the first surface of the oxide semiconductor film, wherein the semiconductor device is a normally-off semiconductor device with a threshold voltage that is 3 V or more.” of claim 28 or “A semiconductor device comprising: an oxide semiconductor film comprising a crystal that and including gallium and metal components, an atomic ratio of the gallium to an entirety of the metal components in the oxide semiconductor film being 0.5 or more; a source electrode positioned on a side of a first surface of the oxide semiconductor film; a gate electrode positioned on the side of the first surface of the oxide semiconductor film; and a drain electrode positioned on a side of a second surface of the oxide semiconductor film, wherein the semiconductor device has a threshold voltage that is 3 V or more” as required in claim 29 because “Sasaki is not enabling for the p-type alpha-(Al_xGa_1-x)_2O_3 single crystal film 5”.  
Evidence for this lack of enablement is given in 3 NPL documents.  The evidence and thus the argument is unpersuasive since the references discuss devices made of a different material than the device in SASAKI.  All three of the documents presented are directed to the properties of gallium oxide channel devices (Ga2O3, or alpha-Ga2O3 wherein the alpha indicates a corundum structure) which they indicate is difficult to make into device with a p-doped inversion channel.  A Ga2O3 channel device is not what the reference is disclosing.  The embodiment of SASAKI relied upon in the rejection is for an aluminum gallium oxide ((AlxGa1-x)2O3)device, not a Ga2O3 device.  Since the material is different, the arguments in the NPL documents do not apply.  
Additionally the references do not apply because the device as claimed cannot be simply a gallium oxide device, since the claims require other metal components of the channel region and not simply gallium (see lines 5-6 of claims 20 and 21).  A device to which the NPL documents did apply since it had a channel region of Ga2O3 would not meet the requirements of the claims.  
SASAKI clearly discloses a device with a channel region made of p-doped aluminum gallium oxide, see SASAKI figure 4, and paragraphs 61, 62 and 64 as quoted here:

    PNG
    media_image1.png
    204
    468
    media_image1.png
    Greyscale

SASAKI paragraph 63.
Thus, as shown in the previous rejection and in the rejection above, SASAKI discloses every element of claims 20 and 21 which are not patentable over SASAKI.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/
Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811